Exhibit 10.2

 

 

PURCHASE AND SALE AGREEMENT

BETWEEN

TPRF/ENTERPRISE, LLC

AS SELLER

AND

PLYMOUTH INDUSTRIAL REIT, INC.

AS PURCHASER

DATED AUGUST 6, 2014

 

 

 

TABLE OF CONTENTS

    Page No.       ARTICLE 1 BASIC INFORMATION 1 Section 1.2 Closing Costs 2
Section 1.3 Notice Addresses: 3 ARTICLE 2 PROPERTY 3 Section 2.1 Property 3
ARTICLE 3 EARNEST MONEY 4 Section 3.1 Deposit and Investment of Earnest Money 4
Section 3.2 Form; Failure to Deposit 4 Section 3.3 Disposition of Earnest Money
5 Section 3.4 Reimbursement of Seller’s Costs 5 ARTICLE 4 DUE DILIGENCE 5
Section 4.1 Due Diligence Materials To Be Delivered 5 Section 4.2 Due Diligence
Materials To Be Made Available 7 Section 4.3 Physical Due Diligence 7 Section
4.4 Due Diligence/Termination Right 8 Section 4.5 Return of Documents and
Reports 8 Section 4.6 Service Contracts 8 Section 4.7 Proprietary Information;
Confidentiality 9 Section 4.8 No Representation or Warranty by Seller 9 Section
4.9 Purchaser's Responsibilities 9 Section 4.10 Purchaser's Agreement to
Indemnify 10 ARTICLE 5 TITLE AND SURVEY 10 Section 5.1 Title Commitment 10
Section 5.2 New or Updated Survey 10 Section 5.3 Title Review 10 Section 5.4
Delivery of Title Policy at Closing 11 ARTICLE 6 OPERATIONS AND RISK OF LOSS 12
Section 6.1 Ongoing Operations 12 Section 6.2 Damage 13 Section 6.3 Condemnation
14 ARTICLE 7 CLOSING 14 Section 7.1 Closing 14 Section 7.2 Conditions to
Parties' Obligation to Close 14 Section 7.3 Seller's Deliveries in Escrow 15
Section 7.4 Purchaser's Deliveries in Escrow 16 Section 7.5 Closing Statements
16 Section 7.6 Purchase Price 16 Section 7.7 Possession 17 Section 7.8 Delivery
of Books and Records 17 Section 7.9 Notice to Tenants 17

 

 

 

ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS 17 Section 8.1 Prorations 17 Section
8.2 Leasing Costs 19 Section 8.3 Closing Costs 19 Section 8.4 Final Adjustment
After Closing 19 Section 8.5 Tenant Deposits 19 Section 8.6 Commissions 20
ARTICLE 9 REPRESENTATIONS AND WARRANTIES 20 Section 9.1 Seller's Representations
and Warranties 20 Section 9.2 Purchaser's Representations and Warranties 21
Section 9.3 Survival of Representations and Warranties 22 ARTICLE 10 DEFAULT AND
REMEDIES 22 Section 10.1 Seller's Remedies 22 Section 10.2 Purchaser's Remedies
23 Section 10.3 Attorneys' Fees 23 Section 10.4 Other Expenses 23 ARTICLE 11
DISCLAIMERS, RELEASE AND INDEMNITY 24 Section 11.1 Disclaimers By Seller 24
Section 11.2 Sale "As Is, Where Is" 24 Section 11.3 Seller Released from
Liability 25 Section 11.4 "Hazardous Materials" Defined 26 Section 11.5
Indemnity 26 Section 11.6 Survival 26 ARTICLE 12 MISCELLANEOUS 26 Section 12.1
Parties Bound; Assignment 26 Section 12.2 Headings 27 Section 12.3 Invalidity
and Waiver 27 Section 12.4 Governing Law 27 Section 12.5 Survival 27 Section
12.6 Entirety and Amendments 27 Section 12.7 Time 27 Section 12.8
Confidentiality 27 Section 12.9 No Electronic Transactions 27 Section 12.10
Notices 28 Section 12.11 Construction 28 Section 12.12 Calculation of Time
Periods 28 Section 12.13 Execution in Counterparts 28 Section 12.14 No
Recordation 28 Section 12.15 Further Assurances 29 Section 12.16 Discharge of
Obligations 29 Section 12.17 ERISA 29 Section 12.18 No Third Party Beneficiary
29 Section 12.19 Reporting Person 29

 



 

 

LIST OF DEFINED TERMS

  Page No.     Additional Property Information 7 Agreement 1 Assignment 15
Broker 2 Casualty Notice 12 CERCLA 25 Closing 14 Closing Date 2 Code 21 Deed 15
Due Diligence Termination Notice 8 Earnest Money 1 Effective Date 2 ERISA 21
Escrow Agent 1 Hazardous Material 26 Hazardous Materials 26 Hazardous Substance
26 Improvements 3 Inspection Period 2 Intangible Personal Property 4 Land 3
Lease Files 7 Leases 4 Leasing Costs 19 Material Damage 13 Materially Damaged 13
Natural Gas Liquids 26 OFAC 21 Operating Statements 6 Permits and Warranties
Permitted Exceptions 11 Permitted Outside Parties 9 Petroleum 26 Plan 21
Pollutant or Contaminant 26 Property 3 Property Documents 8 Property Information
6 Purchase Price 1 Purchaser 1 Real Property 4

 

 

 

Rent Roll 6 Report 8 Reports 8 Seller 1 Seller's Representative 22 Service
Contracts 4 Survey 10 Survival Period 22 Tangible Personal Property 4 Taxes 17
Tenant Receivables 17 Title and Survey Review Period 2 Title Commitment 10 Title
Commitment Delivery Date 2 Title Company 1 Title Policy 11 to Seller's knowledge
22 to the best of Seller's knowledge 22 Unbilled Tenant Receivables 18
Uncollected Delinquent Tenant Receivables 18

 

 

PURCHASE AND SALE AGREEMENT
1755 Enterprise Parkway, Twinsburg, Ohio

This Purchase and Sale Agreement (this "Agreement") is made and entered into by
and between Purchaser and Seller.

RECITALS

A.      Defined terms are indicated by initial capital letters. Defined terms
shall have the meaning set forth herein, whether or not such terms are used
before or after the definitions are set forth.

B.      Purchaser desires to purchase the Property and Seller desires to sell
the Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1
Basic Information

1.1.1      Seller:

TPRF/ENTERPRISE, LLC, a Delaware limited liability company

 

1.1.2      Purchaser:

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

1.1.3      Purchase Price:   $15,000,000.00 1.1.4      Earnest Money:
$250,000.00, including interest thereon, to be deposited in accordance with 0
below. 1.1.5      Title Company:

Commonwealth Land Title Insurance Company, a division of Fidelity National Title

265 Franklin Street

Boston, MA 02110

Attention: Robert J. Capozzi, Esq.

Telephone: (617) 619-4808

E-mail: Robert.capozzi@fnf.com

 

1.1.6      Escrow Agent:

Commonwealth Land Title Insurance Company, a division of Fidelity National Title

265 Franklin Street

Boston, MA 02110

Attention: Robert J. Capozzi, Esq.

Telephone: 617) 619-4808

E-mail: Robert.capozzi@fnf.com

PURCHASE AND SALE AGREEMENT – PAGE 1

 

 

1.1.7      Broker: BGC Real Estate of Ohio, L.P., d/b/a Newmark Grubb Knight
Frank
Attention: Terry Coyne 1.1.8      Effective Date: The date on which this
Agreement is executed by the latter to sign of Purchaser or Seller, as indicated
on the signature page of this Agreement.  If the execution date is left blank by
either Purchaser or Seller, the Effective Date shall be the execution date
inserted by the other party. 1.1.9      Title and Survey Review Period: The
period ending at 5:00 p.m. (Eastern) on the date that is six (6) business days
prior to the date of expiration of the Inspection Period. 1.1.10      Inspection
Period: The period beginning on the Effective Date and expiring at 5:00 p.m.
(Eastern) on the date which is forty-five (45) days thereafter.
1.1.11      Closing Date: Ten (10) days after expiration of the Inspection
Period, or such earlier date as Purchaser and Seller may agree in writing.

Section 1.2      Closing Costs. Closing costs shall be allocated and paid as
follows:

COST RESPONSIBLE
PARTY Title Commitment required to be delivered pursuant to 0. Purchaser Basic
premium for Title Policy required to be delivered pursuant to 0. Seller Premium
for any upgrade of Title Policy for any additional coverage and any endorsements
desired by Purchaser, any inspection fee charged by the Title Company, tax
certificates, municipal and utility lien certificates, and any other Title
Company charges Purchaser Costs of Survey and/or any revisions, modifications or
recertifications thereto Purchaser Costs for UCC searches Purchaser Recording
fees Purchaser Any deed taxes, documentary stamps, transfer taxes, intangible
taxes, mortgage taxes or other similar taxes, fees or assessments Purchaser Any
escrow fee charged by Escrow Agent for holding the Earnest Money or conducting
the Closing Purchaser: ½
Seller: ½ Real Estate Sales Commission to Broker Seller All other closing costs,
expenses, charges and fees Purchaser

 

PURCHASE AND SALE AGREEMENT – PAGE 2

 

Section 1.3      Notice Addresses:

Purchaser:

Plymouth Industrial REIT, Inc.

260 Franklin Street, Suite 1900

Boston, Massachusetts 02110

Attention: Pendleton White, Jr.

Telephone: 617-340-3861

E-mail: pen.white@plymouthreit.com

 

Copy to:

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Jeffrey L. Vigliotti

Telephone: 617-856-8494

E-mail: jvigliotti@brownrudnick.com

Seller:

TPRF/Enterprise, LLC

c/o Thackeray Partners
5207 McKinney Avenue, Suite 200
Dallas, Texas 75205

Attention: Chris McNeer

Telephone: 214-360-7874

E-mail: cm@thackeraypartners.com

Copy to:

Winstead PC

500 Winstead Building
2728 N. Harwood Street

Dallas, Texas 75201

Attention: Greg Zimmerman

Telephone: 214-745-5658

E-mail: gzimmerman@winstead.com

 

 

ARTICLE 2
Property

Section 2.1      Property. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, the following property (collectively, the "Property"):

2.1.1      Real Property. The land described in 0 attached hereto (the "Land"),
together with (a) all improvements located thereon, but expressly excluding
improvements and structures owned by any tenant ("Improvements"), (b) all right,
title and interest of Seller, if any, in and to the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining thereto, and (c) all right, title, and interest of Seller,
if any, in and to all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining the Land (collectively, the
"Real Property").

2.1.2      Leases. All of Seller's right, title and interest in all unexpired
leases, subleases, licenses, occupancy agreements, and any other agreements for
the use, possession, or occupancy of any portions of the Real Property
(including, without limitation, signage rights), as of the Closing Date,
including any amendments, extensions or other modifications of any of the
foregoing and including any tenant guaranties delivered in connection with any
of the foregoing (the "Leases").

2.1.3      Tangible Personal Property. All of Seller's right, title and interest
in the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property (collectively, the "Tangible Personal Property").

PURCHASE AND SALE AGREEMENT – PAGE 3

 

2.1.4      Intangible Personal Property. All of Seller's right, title and
interest, if any, in all intangible personal property related to the Real
Property and the Improvements, including, without limitation: all trade names
and trademarks associated with the Real Property and the Improvements, including
Seller's rights and interests, if any, in the name of the Real Property; any
domain name associated with the Real Property; the plans and specifications and
other architectural and engineering drawings for the Improvements, if any (to
the extent assignable without cost to Seller unless Purchaser assumes the cost
of such assignment); contract rights related to the operation, ownership or
management of the Real Property, including maintenance, service, construction,
supply and equipment rental contracts, if any, but not including Leases
(collectively, the "Service Contracts") (but only to the extent assignable
without cost to Seller unless Purchaser assumes the cost of such assignment and
to the extent Seller's obligations thereunder are expressly assumed by Purchaser
pursuant to this Agreement); warranties (to the extent assignable without cost
to Seller unless Purchaser assumes the cost of such assignment); governmental
permits, approvals and licenses, if any (to the extent assignable without cost
to Seller unless Purchaser assumes the cost of such assignment); and telephone
exchange numbers (to the extent assignable without cost to Seller unless
Purchaser assumes the cost of such assignment) (all of the items described in
this Section 0 collectively referred to as the "Intangible Personal Property").
Tangible Personal Property and Intangible Personal Property shall not include
(a) any appraisals or other economic evaluations of, or projections with respect
to, all or any portion of the Property, including, without limitation, budgets
prepared by or on behalf of Seller or any affiliate of Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property and/or Seller, or which are subject to a confidentiality
agreement, and (c) any trade name, mark or other identifying material that
includes the name "Thackeray Partners" or any derivative thereof.

ARTICLE 3
Earnest Money

Section 3.1      Deposit and Investment of Earnest Money. If upon the expiration
of the Inspection Period, this Agreement is still in force and effect, Purchaser
shall, no later than the last day of the Inspection Period, deposit the Earnest
Money with Escrow Agent. Escrow Agent shall invest the Earnest Money in
government insured interest-bearing accounts satisfactory to Seller and
Purchaser, shall not commingle the Earnest Money with any funds of Escrow Agent
or others, and shall promptly provide Purchaser and Seller with confirmation of
the investments made. Such account shall have no penalty for early withdrawal,
and Purchaser accepts all risks with regard to such account.

Section 3.2      Form; Failure to Deposit. The Earnest Money shall be in the
form of a certified or cashier's check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, Seller may
terminate this Agreement by written notice to Purchaser, in which event any
Earnest Money that has previously been deposited by Purchaser with Escrow Agent
shall be immediately delivered to Seller and thereafter the parties hereto shall
have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

PURCHASE AND SALE AGREEMENT – PAGE 4

 

Section 3.3      Disposition of Earnest Money. The Earnest Money shall be
applied as a credit to the Purchase Price at Closing. In the event of a
termination of this Agreement by either Seller or Purchaser for any reason
following the expiration of the Inspection Period, Escrow Agent is authorized to
deliver the Earnest Money to the party hereto entitled to same pursuant to the
terms hereof on or before the tenth business day following receipt by Escrow
Agent and the non-terminating party of written notice of such termination from
the terminating party, unless the other party hereto notifies Escrow Agent that
it disputes the right of the other party to receive the Earnest Money. In such
event, Escrow Agent may interplead the Earnest Money into a court of competent
jurisdiction in the county in which the Earnest Money has been deposited. All
attorneys' fees and costs and Escrow Agent's costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money, or if the Earnest Money is distributed in part to
both parties, then in the inverse proportion of such distribution.

Section 3.4      Reimbursement of Seller’s Costs. Provided no default by Seller
under this Agreement exists (which shall be subject to the provisions of Section
10.2 hereof), in the event that either Purchaser or Seller terminates this
Agreement pursuant to any provision hereof other than Section 10.2, then
Purchaser shall pay to Seller an amount equal to the lesser of (1) Seller's
actual out-of-pocket expenditures incurred directly in connection with
negotiating this Agreement, or (2) Fifteen Thousand and No/100 Dollars
($15,000.00), within twenty (20) business days following written demand thereof
from Seller, which shall be accompanied by reasonable supporting documentation
of actual expenditures. The provisions of this Section 3.4 shall survive the
termination of this Agreement.

ARTICLE 4
Due Diligence

Section 4.1      Due Diligence Materials To Be Delivered. On or before five (5)
business days after the Effective Date, Seller will deliver to Purchaser the
following (the "Property Information"):

4.1.1      Rent Roll. A current rent roll ("Rent Roll") for the Property;

4.1.2      Operating Statements. Copy of operating statements of the Property
for calendar years 2012, 2013 and the current year-to-date (“Operating
Statements”), and copy of Seller’s operating expenditures, aged receivable
reports, and rent payment histories pertaining to the Property for calendar year
2013 and the current year-to-date and Seller’s most recent budget for the
Property, including the forthcoming year, if applicable;

4.1.3      Environmental Reports. Copy of any environmental, geotechnical, soil,
engineering and drainage reports, assessments, audits and surveys related to the
Property prepared for the benefit of Seller;

4.1.4      Tax Statements. Copy of ad valorem tax statements relating to the
Property for the current tax period and for 2012 and 2013, including the
Property’s tax identification number(s) and latest value renditions;

PURCHASE AND SALE AGREEMENT – PAGE 5

 

4.1.5      Title and Survey. Copy of Seller's most current title insurance
information and survey of the Property;

4.1.6      Service Contracts. A list, together with copies, of Service
Contracts;

4.1.7      Personal Property. A list of Tangible Personal Property;

4.1.8      Leases. A list, together with copies, of any Leases;

4.1.9      Management and/or Leasing Agreements. Copies of any management and/or
leasing agreements under which the Property is managed and/or leased;

4.1.10      Insurance. Copies of Seller’s certificate of insurance for the
Property, a loss history relating to the Property for Seller’s period of
ownership, and a list of any current claims relating to the Property, if any;

4.1.11      Tangible Personal Property. A current inventory of all tangible
personal property and fixtures owned by Seller (if any);

4.1.12      Maintenance Records. All maintenance work orders for the 12 months
preceding the Effective Date;

4.1.13      List of Capital Improvements. A list of all capital improvements
performed on the Property within the prior 12 months;

4.1.14      Permits and Warranties. Copies of all warranties and guaranties
(including without limitation any warranties on roofs, air conditioning units,
fixtures and equipment), permits, certificates of occupancy, licenses and other
approvals related to the Property (the “Permits and Warranties”);

4.1.15      Accounts Payable and Accounts Receivable Schedules. Copies of the
then current accounts payable and accounts receivable schedules with respect to
the Property; and

4.1.16      Commission Schedule and Agreements. A schedule and copies of all
commission agreements related to the Leases or the Property, if any.

Except for the Rent Roll contemplated in Section 0, Seller's obligations to
deliver the items listed in this 0 shall be limited to the extent such items are
in the possession of Seller or its property management company.

Section 4.2      Additional Property Information. To the extent such items are
in Seller's possession, Seller shall make available to Purchaser for Purchaser's
review, at Seller's option at either the offices of Seller's property manager or
at the Property, the following items and information (the "Additional Property
Information") on or before the Property Information Delivery Date, and Purchaser
at its expense shall have the right to make copies of same:

PURCHASE AND SALE AGREEMENT – PAGE 6

 

4.2.1      Lease Files. The lease files for all tenants, including the Leases,
amendments, guaranties, any letter agreements and assignments which are then in
effect, whether on paper, in electronic format or other format ("Lease Files");
and

4.2.2      Plans and Specifications. Site plans, building plans and
specifications relating to the Property.

Section 4.3      Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
notice to tenants as permitted or required under the Leases, for the purpose of
conducting reasonably necessary tests, including surveys and architectural,
engineering, geotechnical and environmental inspections and tests, provided that
(a) Purchaser must give Seller two full business days' prior telephone or
written notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling or any environmental testing beyond a
Phase I environmental site assessment) must obtain Seller's prior written
consent (which consent may be given, withheld or conditioned in Seller's sole
discretion), (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place reasonable amounts of
commercial general liability insurance and workers compensation insurance for
its activities on the Property in terms and amounts reasonably satisfactory to
Seller covering any accident arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Seller as an additional insured thereunder, and (c) all
such tests shall be conducted by Purchaser in compliance with Purchaser's
responsibilities set forth in 0 below. Purchaser shall bear the cost of all such
inspections or tests and shall be responsible for and act as the generator with
respect to any wastes generated by those tests. Subject to the provisions of
0 hereof, Purchaser or Purchaser's representatives may meet with any tenant;
provided, however, Purchaser must contact Seller at least two full business days
in advance by telephone to inform Seller of Purchaser's intended meeting and to
allow Seller the opportunity to attend such meeting if Seller desires. Subject
to the provisions of 0 hereof, Purchaser or Purchaser's representatives may meet
with any governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement; provided,
however, Purchaser must contact Seller at least two full business days in
advance by telephone to inform Seller of Purchaser's intended meeting and to
allow Seller the opportunity to attend such meeting if Seller desires.

Section 4.4      Due Diligence/Termination Right. Purchaser shall have through
the last day of the Inspection Period in which to (a) examine, inspect, and
investigate the Property Information and the Additional Property Information
(collectively, the "Property Documents") and the Property and, in Purchaser's
sole and absolute judgment and discretion, determine whether the Property is
acceptable to Purchaser, (b) obtain all necessary internal approvals, and
(c) satisfy all other contingencies of Purchaser. Notwithstanding anything to
the contrary in this Agreement, Purchaser may terminate this Agreement for any
reason or no reason by giving written notice of termination to Seller and Escrow
Agent (the "Due Diligence Termination Notice") on or before the last day of the
Inspection Period. If Purchaser does not give a Due Diligence Termination
Notice, this Agreement shall continue in full force and effect, Purchaser shall
be deemed to have waived its right to terminate this Agreement pursuant to this
0, and Purchaser shall be deemed to have acknowledged that it has received or
had access to all Property Documents and conducted all inspections and tests of
the Property that it considers important.

PURCHASE AND SALE AGREEMENT – PAGE 7

 

Section 4.5      Return of Documents and Reports. As additional consideration
for the transaction contemplated herein, Purchaser shall provide to Seller,
promptly following written request of same by Seller, copies of all third party
reports, investigations and studies, other than economic analyses (collectively,
the "Reports" and, individually, a "Report") prepared for Purchaser in
connection with its due diligence review of the Property, including, without
limitation, any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the
Property, if any. If requested by Seller, the Reports shall be delivered to
Seller without any representation or warranty as to the completeness or accuracy
of the Reports or any other matter relating thereto. Purchaser's obligation to
deliver the Property Documents and the Reports to Seller upon request of Seller
shall survive the termination of this Agreement.

Section 4.6      Service Contracts. On or prior to the last day of the
Inspection Period, Purchaser will advise Seller in writing of which Service
Contracts it will assume and for which Service Contracts Purchaser requests that
Seller deliver written termination at or prior to Closing, provided Seller shall
have no obligation to terminate, and Purchaser shall be obligated to assume, any
Service Contracts which by their terms cannot be terminated without penalty or
payment of a fee. Seller shall deliver at Closing notices of termination of all
Service Contracts that are not so assumed. Purchaser must assume the obligations
arising from and after the Closing Date under those Service Contracts (a) that
Purchaser has agreed to assume, or that Purchaser is obligated to assume
pursuant to this 0, and (b) for which a termination notice is delivered as of or
prior to Closing but for which termination is not effective until after Closing.
Notwithstanding the foregoing, Seller shall terminate any management agreement
with any property manager and any leasing or brokerage agreements with respect
to the Property effective as of the Closing Date and pay any and all costs and
expenses of termination thereof and all commissions due thereunder.

Section 4.7      Proprietary Information; Confidentiality. Purchaser
acknowledges that the Property Documents are proprietary and confidential and
will be delivered to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Property. Purchaser shall not use the Property
Documents for any purpose other than as set forth in the preceding sentence.
Purchaser shall not disclose the contents of the Property Documents to any
person other than to those persons who are responsible for determining the
feasibility of Purchaser's acquisition of the Property and who have agreed to
preserve the confidentiality of such information as required hereby
(collectively, "Permitted Outside Parties"). At any time and from time to time,
within two business days after Seller's request, Purchaser shall deliver to
Seller a list of all parties to whom Purchaser has provided any Property
Documents or any information taken from the Property Documents. Purchaser shall
not divulge the contents of the Property Documents except in strict accordance
with the confidentiality standards set forth in this 0. In permitting Purchaser
to review the Property Documents or any other information, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created. As used hereunder, the term "Permitted
Outside Parties" shall not include Seller's existing mortgage lender and
Purchaser shall not deliver to Seller's existing mortgage lender any information
relating to the Property unless approved by Seller in writing, in Seller's sole
and absolute discretion. Notwithstanding anything to the contrary in this
Agreement, the Purchaser may release information to its underwriters, lenders
and other sources of financing and their agents and may include information
regarding the Property in any filing made by Purchaser with the United States
Securities and Exchange Commission pursuant to federal or state securities law
or regulations, including but not limited to a Form S-11 registration or a Rule
3-14 audit or any similar or related filing made by Purchaser.

PURCHASE AND SALE AGREEMENT – PAGE 8

 

Section 4.8      No Representation or Warranty by Seller. Purchaser acknowledges
that, except as expressly set forth in this Agreement and/or any documents
executed by Seller and delivered to Purchaser at Closing, Seller has not made
and does not make any warranty or representation regarding the truth, accuracy
or completeness of the Property Documents or the source(s) thereof. Purchaser
further acknowledges that some if not all of the Property Documents were
prepared by third parties other than Seller. Except as expressly set forth in
this Agreement, Seller expressly disclaims any and all liability for
representations or warranties, express or implied, statements of fact and other
matters contained in such information, or for omissions from the Property
Documents, or in any other written or oral communications transmitted or made
available to Purchaser. Purchaser shall rely solely upon (a) its own
investigation with respect to the Property, including, without limitation, the
Property's physical, environmental or economic condition, compliance or lack of
compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto and (b) such representations, warranties
and covenants of Seller as are expressly set forth in this Agreement. Seller has
not undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Documents and are providing the Property Documents
solely as an accommodation to Purchaser.

Section 4.9      Purchaser's Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (b) not
interfere with the operation and maintenance of the Property; (c) not damage any
part of the Property or any personal property owned or held by any tenant or any
third party; (d) not injure or otherwise cause bodily harm to Seller or its
agents, guests, invitees, contractors and employees or any tenants or their
guests or invitees; (e) comply with all applicable laws; (f) promptly pay when
due the costs of all tests, investigations, and examinations done with regard to
the Property; (g) not permit any liens to attach to the Real Property by reason
of the exercise of its rights hereunder; (h) repair any damage to the Real
Property resulting directly or indirectly from any such inspection or tests; and
(i) not reveal or disclose prior to Closing any information obtained during the
Inspection Period concerning the Property and the Property Documents to anyone
other than the Permitted Outside Parties, in accordance with the confidentiality
standards set forth in 0 above, or except as may be otherwise required by law.

Section 4.10      Purchaser's Agreement to Indemnify. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys' fees) arising out of Purchaser's inspections or tests
permitted under this Agreement or any violation of the provisions of 0, 0 and 0;
provided, however, the indemnity shall not extend to protect Seller from any
pre-existing liabilities for matters merely discovered by Purchaser (i.e.,
latent environmental contamination) so long as Purchaser's actions do not
aggravate any pre-existing liability of Seller. Purchaser also hereby agrees to
indemnify, defend and hold any tenant harmless from and against any and all
claims, causes of action, damages, liabilities and expenses which such tenant
may suffer or incur due to Purchaser's breach of its obligation under 0 above to
maintain the confidential nature of any Property Documents or other information
relative to such tenant. Purchaser's obligations under this 0 shall survive the
termination of this Agreement and shall survive the Closing.

PURCHASE AND SALE AGREEMENT – PAGE 9

 

ARTICLE 5
Title and Survey

Section 5.1      Title Commitment. Prior to the Effective Date, Purchaser has
caused to be prepared and delivered to Seller: (a) a current commitment for
title insurance or preliminary title report (the "Title Commitment") issued by
the Title Company, in the amount of the Purchase Price and on a ALTA 1992
Standard Form commitment, with Purchaser as the proposed insured, and (b) copies
of all documents of record referred to in the Title Commitment as exceptions to
title to the Property.

Section 5.2      New or Updated Survey. Purchaser may elect to obtain a new
survey or revise, modify, or re-certify an existing survey ("Survey") as
necessary in order for the Title Company to delete the survey exception from the
Title Policy or to otherwise satisfy Purchaser's objectives.

Section 5.3      Title Review. During the Title and Survey Review Period,
Purchaser shall review title to the Property as disclosed by the Title
Commitment and the Survey. Purchaser shall have the right, up until expiration
of the Title and Survey Review Period, to object in writing (“Purchaser’s
Exception Notice”) to any title matters which are disclosed in the Title
Commitment or Survey (herein collectively called “Liens”). Unless Purchaser
shall timely object to the Liens, such Liens shall be deemed to constitute
“Permitted Exceptions”. Any exceptions which are timely objected to by Purchaser
shall be herein collectively called the “Title Objections.” If, on or before two
(2) business days before the end of the Inspection Period, Seller fails to cause
or covenant to Purchaser in writing to remove or endorse over any Title
Objections prior to the Closing in a manner satisfactory to Purchaser in its
sole and absolute discretion (Seller having no obligation to agree to cure or
correct any such Title Objections), Purchaser may elect, prior to the expiration
of the Inspection Period to either (a) terminate this Agreement by giving
written notice to Seller and Escrow Agent, in which event the Earnest Money (if
previously deposited by Purchaser) shall be returned to Purchaser and,
thereafter, the parties shall have no further rights or obligations hereunder
except for those obligations which expressly survive the termination of this
Agreement, or (b) waive such Title Objections, in which event such Title
Objections shall be deemed additional “Permitted Exceptions” and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price. Purchaser shall have the right to amend Purchaser’s Exception
Notice (“Purchaser’s Amended Exception Notice”) to object to any title matters
that are not Permitted Exceptions which are first disclosed in any supplemental
reports or updates to the Title Commitment or Survey delivered to Purchaser
after the end of the Inspection Period provided that Purchaser objects to the
same within five (5) days after Purchaser’s receipt of the applicable
supplemental reports or

PURCHASE AND SALE AGREEMENT – PAGE 10

 

updates to the Title Commitment or Survey but in no event after Closing. If
Seller fails to take the action requested by Purchaser in Purchaser’s Amended
Exception Notice, Purchaser may elect prior to Closing to proceed under either
clause (a) or (b) of the sentence which precedes the immediately preceding
sentence. Notwithstanding anything to the contrary contained in this Agreement,
any Lien which is a financial encumbrance created by or through Seller such as a
mortgage, deed of trust, or other debt security, attachment, judgment, lien for
delinquent real estate taxes and delinquent assessments, mechanic’s or
materialmen’s lien, which is outstanding against the Property, or any part
thereof, that is revealed or disclosed by the Title Commitment or by any updates
thereto or by any UCC, tax lien and judgment searches with respect to Seller
(herein such financial encumbrances are referred to as “Financial Encumbrances”)
shall in no event be deemed a Permitted Exception, and Seller hereby covenants
to remove all Financial Encumbrances on or before the Closing Date. Seller
further agrees to remove any exceptions or encumbrances to title which are
voluntarily created by, under or through Seller after the Effective Date without
Purchaser's consent (if requested, such consent shall not be unreasonably
withheld or delayed). The term "Permitted Exceptions" shall mean: the specific
exceptions (excluding exceptions that are part of the promulgated title
insurance form) in the Title Commitment and/or Survey (or if Purchaser does not
obtain a Survey, all matters that a current, accurate survey of the Property
would show) to which Purchaser has not timely objected as of the end of the
Title and Survey Review Period and which Seller is not required to remove as
provided above; matters created by, through or under Purchaser; real estate
taxes not yet due and payable; rights of tenants under the Leases; and any
licensees under any Service Contracts not terminated as of Closing.

Section 5.4      Delivery of Title Policy at Closing. In the event that the
Title Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an extended coverage ALTA owner's form title policy (2006)
in accordance with the Title Commitment, insuring Purchaser's title to the
Property in the amount of the Purchase Price, subject only to the standard
exceptions and exclusions from coverage contained in such policy and the
Permitted Exceptions (the "Title Policy"), Purchaser shall have the right to
terminate this Agreement, in which case the Earnest Money shall be immediately
returned to Purchaser and the parties hereto shall have no further rights or
obligations, other than those that by their terms survive the termination of
this Agreement.

ARTICLE 6
Operations and Risk of Loss

Section 6.1      Ongoing Operations. From the Effective Date through Closing:

6.1.1      Leases and Service Contracts. Seller will perform its material
obligations under the Leases and Service Contracts.

6.1.2      New Contracts. Except as provided in Section 0, Seller will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing.

6.1.3      Maintenance of Improvements; Removal of Personal Property. Subject to
0 and 0, Seller shall maintain or cause the tenants, licensees and other
occupants under the Leases to maintain all Improvements substantially in their
present condition (ordinary wear and tear and casualty excepted) and in a manner
consistent with Seller's maintenance of the Improvements during Seller's period
of ownership. Seller will not remove any Tangible Personal Property except as
may be required for necessary repair or replacement, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property.

PURCHASE AND SALE AGREEMENT – PAGE 11

 

6.1.4      Leasing; Contracts. Seller will not amend or terminate any existing
Lease or contract or enter into any new Lease or new contract that will affect
the Property subsequent to the Closing without providing Purchaser (a) all
relevant supporting documentation, as reasonably determined by Seller and
Purchaser, including, without limitation, tenant, licensee or other third party
financial information to the extent in Seller's possession, and (b) as to any
such amendment or termination of a Lease or contract or new Lease or new
contract that will affect the Property subsequent to the Closing and, in each
case, which is to be executed after the expiration of the Inspection Period,
Seller's request for Purchaser's approval. If Purchaser's consent is requested
by Seller as to any amendment or termination of a Lease or contract that will be
affect the Property subsequent to the Closing, or as to a new Lease or new
contract that will be affect the Property subsequent to the Closing, Purchaser
agrees to give Seller written notice of approval or disapproval of a proposed
amendment or termination of a Lease or contract or new Lease or new contract
that will be an obligation affecting the Property subsequent to the Closing
within four (4) business days after Purchaser's receipt of the items in
Section 00 and Section 00. If Purchaser does not respond to Seller's request
within such time period, then Purchaser will be deemed to have approved such
amendment, termination or new Lease or new contract. Purchaser's approval rights
and obligations will vary depending on whether the request for approval from
Seller is delivered to Purchaser before or after the expiration of the
Inspection Period, as follows:

(1)      With respect to a request for approval delivered by Seller to Purchaser
before the expiration of the Inspection Period, Purchaser's consent shall not be
required. Moreover, whether or not Purchaser consents to an amendment or
termination of a Lease or contract or the entering into of a new Lease or new
contract, Seller may amend or terminate a Lease or contract or enter into a new
Lease or contract at any time prior to the expiration of the Inspection Period;
however, if Purchaser does not consent to same or is not deemed to have approved
same, and if Seller elects to amend or terminate a Lease or contract or enter
into a new Lease or contract that will affect the Property subsequent to the
Closing notwithstanding Purchaser's failure to approve same, then Purchaser may,
at the time Seller notifies Purchaser of the execution of said amendment,
termination or new Lease or contract that will affect the Property subsequent to
the Closing, elect to terminate this Agreement and receive a return of the
Earnest Money; provided that if Purchaser does not elect to terminate within
five days after said notification from Seller, then Purchaser shall have waived
its right to terminate pursuant to this Section 0.

(2)      With respect to a request for approval delivered by Seller to Purchaser
after the expiration of the Inspection Period, Purchaser may withhold its
consent at its reasonable discretion, and Seller may not amend or terminate a
Lease or contract or enter into a new Lease or new contract that will affect the
Property subsequent to the Closing without Purchaser's written consent.

PURCHASE AND SALE AGREEMENT – PAGE 12

 

Section 6.2      Damage. If prior to Closing the Property is damaged by fire or
other casualty, Seller shall estimate the cost to repair and the time required
to complete repairs and will provide Purchaser written notice of Seller's
estimation (the "Casualty Notice") as soon as reasonably possible after the
occurrence of the casualty.

6.2.1      Material. In the event of any Material Damage to or destruction of
the Property or any portion thereof prior to Closing, either Seller or Purchaser
may, at its option, terminate this Agreement by delivering written notice to the
other on or before the expiration of 30 days after the date Seller delivers the
Casualty Notice to Purchaser (and if necessary, the Closing Date shall be
extended to give the parties the full thirty-day period to make such election
and to obtain insurance settlement agreements with Seller's insurers). Upon any
such termination, the Earnest Money shall be returned to Purchaser and the
parties hereto shall have no further rights or obligations hereunder, other than
those that by their terms survive the termination of this Agreement. If neither
Seller nor Purchaser so terminates this Agreement within said 30-day period,
then the parties shall proceed under this Agreement and close on schedule
(subject to extension of Closing as provided above), and as of Closing Seller
shall assign to Purchaser, without representation or warranty by or recourse
against Seller, all of Seller's rights in and to any resulting insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
Purchaser shall assume full responsibility for all needed repairs, and Purchaser
shall receive a credit at Closing for any deductible amount under such insurance
policies (but the amount of the deductible plus insurance proceeds shall not
exceed the lesser of (a) the cost of repair or (b) the Purchase Price and a pro
rata share of the rental or business loss proceeds, if any). For the purposes of
this Agreement, "Material Damage" and "Materially Damaged" means damage which,
(a) in Seller's reasonable estimation, exceeds $200,000.00 to repair or (b) in
Seller’s reasonable estimation will take longer than 120 days to repair.

6.2.2      Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (a) repair the damage before the Closing in
a manner reasonably satisfactory to Purchaser (and if necessary, Seller may
extend the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

Section 6.3      Condemnation. If proceedings in eminent domain are instituted
with respect to the Property or any portion thereof, Purchaser may, at its
option, by written notice to Seller given within ten days after Seller notifies
Purchaser of such proceedings (and if necessary the Closing Date shall be
automatically extended to give Purchaser the full ten-day period to make such
election), either: (a) terminate this Agreement, in which case the Earnest Money
shall be immediately returned to Purchaser and the parties hereto shall have no
further rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (b) above.

PURCHASE AND SALE AGREEMENT – PAGE 13

 

ARTICLE 7
Closing

Section 7.1      Closing. The consummation of the transaction contemplated
herein ("Closing") shall occur on the Closing Date at the offices of Escrow
Agent (or such other location as may be mutually agreed upon by Seller and
Purchaser). Funds shall be deposited into and held by Escrow Agent in a closing
escrow account with a bank satisfactory to Purchaser and Seller. Upon
satisfaction or completion of all closing conditions and deliveries, the parties
shall direct Escrow Agent to immediately record and deliver the closing
documents to the appropriate parties and make disbursements according to the
closing statements executed by Seller and Purchaser.

Section 7.2      Conditions to Parties' Obligation to Close. In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1      Representations and Warranties. The other party's representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, except for representations and
warranties made as of, or limited by, a specific date, which will be true and
correct in all material respects as of the specified date or as limited by the
specified date;

7.2.2      Deliveries. As of the Closing Date, the other party shall have
tendered all deliveries to be made at Closing; and

7.2.3      Actions, Suits, etc. There shall exist no pending or threatened
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against the other party that would materially and adversely affect
the operation or value of the Property or the other party's ability to perform
its obligations under this Agreement.

7.2.4      Tenant Estoppel Certificates. On or before five (5) calendar days
prior to the Closing Date, Seller shall deliver executed tenant estoppel
certificates to Purchaser substantially in the form of Exhibit G (or, if a
tenant's Lease specifies or contemplates another form of tenant estoppel
certificate, then such other specified or contemplated form) executed by tenants
occupying not less than 100% of the square feet in the Improvements leased to
tenants, each such estoppel dated not more than thirty (30) days prior to the
Closing Date and disclosing no defaults, disputes or other matters contrary to
(a) any of Seller’s representations set forth in this Agreement or (b) any
information set forth in the Lease Files . The failure of Seller to obtain any
such tenant estoppel certificates shall not be a breach or default hereunder. If
Seller is unable to deliver the tenant estoppel certificates referred to in this
Section 7.2.4, or if the Seller delivers a Tenant Estoppel that discloses a
default, dispute or other matter materially contrary to the information set
forth in the Lease Files, then Purchaser's sole remedies and recourses shall be
limited to either (a) waiving the requirement for the tenant estoppel
certificate(s) in question and proceeding to Closing without reduction of the
Purchase Price or (b) terminating this Agreement by immediate notification to
Seller, in which event this Agreement shall be terminated as provided for in 0.

PURCHASE AND SALE AGREEMENT – PAGE 14

 

So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in 0 and 0, such party may, in its
sole discretion, terminate this Agreement by delivering written notice to the
other party on or before the Closing Date (or such earlier date as is provided
herein), or elect to close (or to permit any such earlier termination deadline
to pass) notwithstanding the non-satisfaction of such condition, in which event
such party shall be deemed to have waived any such condition. In the event such
party elects to close (or to permit any such earlier termination deadline to
pass), notwithstanding the non-satisfaction of such condition, said party shall
be deemed to have waived said condition, and there shall be no liability on the
part of any other party hereto for breaches of representations and warranties of
which the party electing to close had knowledge at the Closing.

 

Section 7.3      Seller's Deliveries in Escrow. As of or prior to the Closing
Date, Seller shall deliver in escrow to Escrow Agent the following:

7.3.1      Deed. A limited warranty deed in the form of 0 hereto (or other
limited warranty deed, as Seller's local counsel or Title Company shall advise,
warranting title only against any party claiming by, through or under Seller) in
form acceptable for recordation under the law of the state where the Property is
located and including a list of Permitted Exceptions to which the conveyance
shall be subject, executed and acknowledged by Seller, conveying to Purchaser
Seller's interest in the Real Property (the "Deed");

7.3.2      Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment
and Assumption of Leases and Contracts in the form of 0 attached hereto (the
"Assignment"), executed and acknowledged by Seller, vesting in Purchaser,
Seller's right, title and interest in and to the property described therein free
of any claims, except for the Permitted Exceptions to the extent applicable;

7.3.3      Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

7.3.4      FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in
the form of 0 hereto executed by Seller;

7.3.5      Authority. Evidence of the existence, organization and authority of
Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to the underwriter for the Title Policy;

7.3.6      Additional Documents. Any additional documents that Escrow Agent or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement); and

PURCHASE AND SALE AGREEMENT – PAGE 15

 

7.3.7      Intentionally Omitted.

Section 7.4      Purchaser's Deliveries in Escrow. As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

7.4.1      Bill of Sale, Assignment and Assumption. The Assignment, executed and
acknowledged by Purchaser;

7.4.2      Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of Real Property;

7.4.3      Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

7.4.4      Additional Documents. Any additional documents that Seller, Escrow
Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

Section 7.5      Closing Statements. As of or prior to the Closing Date, Seller
and Purchaser shall deposit with Escrow Agent executed closing statements
consistent with this Agreement in the form required by Escrow Agent.

Section 7.6      Purchase Price. At or before 1:00 p.m. (Eastern) on the Closing
Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less the
Earnest Money (which shall be applied to the Purchase Price), plus or minus
applicable prorations, in immediate, same-day U.S. federal funds wired for
credit into Escrow Agent's escrow account, which funds must be delivered in a
manner to permit Escrow Agent to deliver good funds to Seller or its designee on
the Closing Date (and, if requested by Seller, by wire transfer); in the event
that Escrow Agent is unable to deliver good funds to Seller or its designee on
the Closing Date, then the closing statements and related prorations will be
revised as necessary.

Section 7.7      Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

Section 7.8      Delivery of Books and Records. Promptly following the Closing,
Seller shall deliver to the offices of Purchaser's property manager or to the
Real Property to the extent in Seller's or its property manager's possession or
control: Lease Files; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys. In each case, Seller shall deliver such items, as applicable, in paper
form, electronic and any other such form or format of such items as are in
Seller’s possession or control.

PURCHASE AND SALE AGREEMENT – PAGE 16

 

Section 7.9      Notice to Tenants. Seller and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit E attached hereto, or
such other form as may be required by applicable state law. This obligation on
the part of Purchaser and Seller shall survive the Closing.

ARTICLE 8
Prorations, Deposits, Commissions

Section 8.1      Prorations. At Closing, the following items shall be prorated
as of the date of Closing with all items of income and expense for the Property
being borne by Purchaser from and after (and including) the date of Closing:
Tenant Receivables (defined below) and other income and rents that have been
collected by Seller as of Closing; fees and assessments; prepaid expenses and
obligations under Service Contracts; accrued operating expenses; real and
personal ad valorem taxes and any other governmental assessments ("Taxes"); and
any assessments by private covenant for the then-current calendar year of
Closing. Specifically, the following shall apply to such prorations and to
post-Closing collections of Tenant Receivables:

8.1.1      Taxes. All Taxes attributable to the calendar year 2013 and payable
in 2014, previously paid in full by Seller, shall be prorated between the
parties on a cash basis, such that Seller shall receive a credit from Purchaser
for the period commencing on the Closing Date and ending on December 31, 2014.
Such proration shall be based on the final tax bill for such taxes and there
shall be no reproration of such amounts. All Taxes attributable to calendar year
2014 and payable in 2015 shall be the sole responsibility of Purchaser without
contribution from Seller. Any additional Taxes relating to the year of Closing
or prior years arising out of a change in the use of the Real Property or a
change in ownership shall be assumed by Purchaser effective as of Closing and
paid by Purchaser when due and payable, and Purchaser shall indemnify Seller
from and against any and all such Taxes, which indemnification obligation shall
survive the Closing.

8.1.2      Utilities. Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall cooperate as
necessary to effectuate such transfers and ensure that all utility meters are
read as of the Closing Date. Seller shall be entitled to recover any and all
deposits held by any utility company as of the Closing Date.

8.1.3      Tenant Receivables. Rents due from tenants, licensees or other
occupants under Leases and operating expenses and/or taxes payable by tenants
under Leases (collectively, "Tenant Receivables") and not collected by Seller as
of Closing shall not be prorated between Seller and Purchaser at Closing but
shall be apportioned on the basis of the period for which the same is payable
and if, as and when collected, as follows:

PURCHASE AND SALE AGREEMENT – PAGE 17

 

(a)      Tenant Receivables and other income received from tenants, licensees or
other occupants under Leases after Closing shall be applied in the following
order of priority: (A) first, to payment of the current Tenant Receivables then
due for the month in which the Closing Date occurs, which amount shall be
apportioned between Purchaser and Seller as of the Closing Date as set forth in
0 hereof (with Seller's portion thereof to be delivered to Seller); (B) second,
to Tenant Receivables first coming due after Closing and applicable to the
period of time after Closing, which amount shall be retained by Purchaser; (C)
third, to payment of Tenant Receivables first coming due after Closing but
applicable to the period of time before Closing, including, without limitation,
the Tenant Receivables described in Section 00 below (collectively, "Unbilled
Tenant Receivables"), which amount shall be delivered to Seller; and (D)
thereafter, to delinquent Tenant Receivables which were due and payable as of
Closing but not collected by Seller as of Closing (collectively, "Uncollected
Delinquent Tenant Receivables"), which amount shall be delivered to Seller.
Notwithstanding the foregoing, Seller shall have the right to pursue the
collection of Uncollected Delinquent Tenant Receivables for a period of one year
after Closing without prejudice to Seller's rights or Purchaser's obligations
hereunder, provided, however, Seller shall have no right to cause any such
tenant, licensee or other occupant to be evicted or to exercise any other
"landlord" remedy (as set forth in such tenant's, licensee’s or occupant’s
Lease) against such tenant other than to sue for collection. Any sums received
by Purchaser to which Seller is entitled shall be held in trust for Seller on
account of such past due rents payable to Seller, and Purchaser shall remit to
Seller any such sums received by Purchaser to which Seller is entitled within
ten (10) business days after receipt thereof less reasonable, actual costs and
expenses of collection, including reasonable attorneys' fees, court costs and
disbursements, if any. Seller expressly agrees that if Seller receives any
amounts after the Closing Date which are attributable, in whole or in part, to
any period after the Closing Date, Seller shall remit to Purchaser that portion
of the monies so received by Seller to which Purchaser is entitled within ten
(10) business days after receipt thereof. With respect to Unbilled Tenant
Receivables, Purchaser covenants and agrees to (i) bill the same when billable
and (ii) cooperate with Seller to determine the correct amount of operating
expenses and/or taxes due. The provisions of this Section 00 shall survive the
Closing.

(b)      Without limiting the generality of the requirements of Section 00(B)
above, if the final reconciliation or determination of operating expenses and/or
taxes due under the Leases shows that a net amount is owed by Seller to
Purchaser, said amount shall be paid by Seller to Purchaser within ten (10)
business days of such final determination under the Leases. If the final
determination of operating expenses and/or taxes due under the Leases shows that
a net amount is owed by Purchaser to Seller, Purchaser shall, within ten
business days of such final determination, remit said amount to Seller.
Purchaser agrees to receive and hold any monies received on account of such past
due expenses and/or taxes in trust for Seller and to pay same promptly to Seller
as aforesaid. Seller represents that it has completed final reconciliation of
operating expenses and taxes due under the Leases for the 2013 calendar year.
The provisions of this Section 00 shall survive the Closing.

PURCHASE AND SALE AGREEMENT – PAGE 18

 

Section 8.2      Leasing Costs. Seller agrees to pay or discharge at or prior to
Closing all leasing commissions, costs for tenant improvements, lease buyout
costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce a tenant, license or other
occupant to enter into a Lease or Lease renewal (collectively, "Leasing Costs")
that are due and payable (whether before or after the Closing) with respect to
Leases in force as of or prior to the Effective Date; provided, however, that
Seller shall have no obligation to pay, and as of Closing Purchaser shall assume
the obligation to pay, all Leasing Costs payable with respect to any option to
renew or option to expand that has not been exercised prior to the Effective
Date, which obligation shall survive the Closing. Additionally, as of Closing,
Purchaser shall assume Seller's obligations for (a) Leasing Costs with respect
to Leases in force as of or prior to the Effective Date for which Purchaser
receives a credit at Closing, and (b) Leasing Costs incurred with respect to
Leases and Lease renewals and extensions executed with Purchaser’s approval (as
required by Section 6.1.4) subsequent to the Effective Date.

Section 8.3      Closing Costs. Closing costs shall be allocated between Seller
and Purchaser in accordance with 0.

Section 8.4      Final Adjustment After Closing. If final bills are not
available or cannot be issued prior to Closing for any item being prorated under
0 or if the parties find that an error has been made with respect to the
prorations performed at Closing, then, in either case, Purchaser and Seller
agree to allocate such items on a fair and equitable basis as soon as such bills
are available, final adjustment to be made as soon as reasonably possible after
the Closing. Payments in connection with the final adjustment shall be due
within 30 days of written notice. All such rights and obligations shall survive
the Closing.

Section 8.5      Tenant Deposits. All tenant, licensee and occupant security
deposits collected and not applied by Seller (and interest thereon if required
by law or contract) shall be transferred or credited to Purchaser at Closing.
Notwithstanding the above, to the extent a tenant security deposit held by
Seller is in the form of a letter of credit ("LOC") and such LOC is transferable
solely by the beneficiary, Seller agrees to obtain and complete the required
transfer form(s) from the financial institution that issued the LOC and deposit
same with the original LOC into escrow at Closing together with payment of any
transfer fees, which shall be delivered to the Purchaser after Closing. If the
LOC cannot be unilaterally transferred by the beneficiary, then Seller shall
have no obligation except to deliver said original LOC into escrow at Closing
and Purchaser shall then be responsible for working directly with the tenant
and/or financial institution after Closing to obtain a new LOC with Purchaser as
the beneficiary at Purchaser’s cost. In such an event, if a default by the
tenant should occur after the Closing that would give rise to the Landlord
having the right to cash the existing LOC before a replacement LOC is obtained,
and the proceeds of said LOC are assignable pursuant to its terms, then Seller
agrees to cooperate with Purchaser in drawing upon said existing LOC so long as
Purchaser (a) delivers the existing LOC back to Seller and (b) indemnifies
Seller for any claims, liabilities, fees or expenses in connection with such
action(s). As of the Closing, Purchaser shall assume Seller's obligations
related to tenant, licensee and occupant security deposits, but only to the
extent they are credited or transferred to Purchaser.

PURCHASE AND SALE AGREEMENT – PAGE 19

 

Section 8.6      Commissions. Seller shall be responsible to Broker for a real
estate sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker, and, in any event, Purchaser shall not be responsible to
Broker for any commissions or other amounts. Broker may share its commission
with any other licensed broker involved in this transaction, but the payment of
the commission by Seller to Broker shall fully satisfy any obligations of Seller
to pay a commission hereunder. Under no circumstances shall Seller owe a
commission or other compensation directly to any other broker, agent or person.
Any cooperating broker shall not be an affiliate, subsidiary or related in any
way to Purchaser. Other than as stated above in this 0, Seller and Purchaser
each represent and warrant to the other that no real estate brokerage commission
is payable to any person or entity in connection with the transaction
contemplated hereby, and each agrees to and does hereby indemnify and hold the
other harmless against the payment of any commission to any other person or
entity claiming by, through or under Seller or Purchaser, as applicable. This
indemnification shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys' fees and litigation costs) arising as
a result of such claims and shall survive the Closing.

ARTICLE 9
Representations and Warranties

Section 9.1      Seller's Representations and Warranties. Seller represents and
warrants to Purchaser that:

9.1.1      Organization and Authority. Seller has been duly organized, is
validly existing, and is in good standing in the state in which it was formed.
Seller has the full right, power, and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of Seller, enforceable in accordance with their
terms.

9.1.2      Conflicts and Pending Actions. There is no agreement to which Seller
is a party or, an agreement by which the Property is bound, that is binding on
Seller or the Property which is in conflict with this Agreement. To Seller’s
knowledge, there is no pending or threatened litigation or governmental
enforcement against Seller or in any way relating to the Property, which
challenges or impairs Seller's ability to execute or perform its obligations
under this Agreement.

9.1.3      Tenant Leases. As of the Effective Date, Exhibit F lists all tenants,
licensees and subtenants of the Property under written Leases or other written
agreements to which Seller is a party or to which Seller has consented in
writing. To Seller’s knowledge, the Lease Files made available contain true and
complete copies of the Leases in all material respects. The list of Leasing
Costs set forth in Exhibit F is true and complete as of the Effective Date. The
Rent Roll attached to Exhibit F is the Rent Roll used by Seller in the ordinary
course of Seller’s business, which Rent Roll shows a true and correct listing of
any security deposits (indicating cash or letter of credit) or prepaid rentals
made or paid by the tenants. To Seller’s knowledge, no tenant, licensee or
subtenants of the Property under written Leases or other written agreements to
which Seller is a party or to which Seller has consented in writing is in
default beyond any applicable cure period under any of the Leases.

PURCHASE AND SALE AGREEMENT – PAGE 20

 

9.1.4      Service Contracts. To Seller's knowledge, the list of Service
Contracts attached as Exhibit H includes all Service Contracts. Seller has not
received any currently effective notice in writing of any uncured material
default under any Service Contracts.

9.1.5      Permits and Warranties. To Seller’s knowledge, Seller has not
received any currently effective notice in writing of any uncured material
breach or default under any of the Permits and Warranties.

9.1.6      Delivery of Property Documents. To Seller’s knowledge, Seller has not
omitted any information required to be included with the Property Information
which would make the Property Information furnished misleading.

9.1.7      Notices from Governmental Authorities. Seller has received no written
notice of any legal requirement affecting the Real Property, or any part
thereof, that has not been corrected, except as may be reflected by the Property
Documents or otherwise disclosed in writing to Purchaser.

9.1.8      Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made or
delivered by Seller pursuant hereto have been, or on the Closing Date will have
been, executed by Seller and when so executed, are and shall be legal, valid,
and binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to all applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

9.1.9      Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension of composition to its creditors generally.

9.1.10      Prohibited Persons and Transactions. Neither Seller nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Assets Control ("OFAC") of the Department of the Treasury
(including those named on OFAC's Specially Designated Nationals and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

Section 9.2      Purchaser's Representations and Warranties. Purchaser
represents and warrants to Seller that:

PURCHASE AND SALE AGREEMENT – PAGE 21

 

9.2.1      Organization and Authority. Purchaser has been duly organized and is
validly existing as a corporation in good standing in the State of Maryland and
is qualified to do business in the state in which the Real Property is located.
Purchaser has the full right and authority and has obtained or will obtain any
and all consents required to enter into this Agreement and to consummate or
cause to be consummated the transactions contemplated hereby. This Agreement and
all of the documents to be delivered by Purchaser at the Closing will be
authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

9.2.2      Conflicts and Pending Action. There is no agreement to which
Purchaser is a party or to Purchaser's knowledge binding on Purchaser which is
in conflict with this Agreement. There is no action or proceeding pending or, to
Purchaser's knowledge, threatened against Purchaser which challenges or impairs
Purchaser's ability to execute or perform its obligations under this Agreement.

9.2.3      ERISA. Purchaser is not an employee benefit plan (a "Plan") subject
to the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code"),
Purchaser's assets do not constitute "plan assets" within the meaning of the
"plan asset regulations" (29.C.F.R. Section 2510.3-101), and Purchaser's
acquisition of the Property will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

9.2.4      Prohibited Persons and Transactions. Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the OFAC of the Department of the Treasury (including those named on OFAC's
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

9.2.5      Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made or
delivered by Purchaser pursuant hereto have been, or on the Closing Date will
have been, executed by Purchaser and when so executed, are and shall be legal,
valid, and binding obligations of Purchaser enforceable against Purchaser in
accordance with their respective terms, subject to all applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

PURCHASE AND SALE AGREEMENT – PAGE 22

 

Section 9.3      Survival of Representations and Warranties. The representations
and warranties set forth in this Article 9 are made as of the Effective Date
and, except as provided in Section 0, are remade as of the Closing Date and
shall not be deemed to be merged into or waived by the instruments of Closing,
but shall survive the Closing for a period of six (6) months (the "Survival
Period"). Terms such as "to Seller's knowledge," "to the best of Seller's
knowledge" or like phrases mean the actual present and conscious awareness or
knowledge of Chris McNeer ("Seller's Representative"), without any duty of
inquiry or investigation; provided that so qualifying Seller's knowledge shall
in no event give rise to any personal liability on the part of Seller's
Representatives, or any of them, or any other officer or employee of Seller, on
account of any breach of any representation or warranty made by Seller herein.
Said terms do not include constructive knowledge, imputed knowledge, or
knowledge Seller or such persons do not have but could have obtained through
further investigation or inquiry. No broker, agent, or party other than Seller
is authorized to make any representation or warranty for or on behalf of Seller.
Each party shall have the right to bring an action against the other on the
breach of a representation or warranty hereunder, but only on the following
conditions: (a) the party bringing the action for breach first learns of the
breach after Closing and files such action within the Survival Period, and
(b) neither party shall have the right to bring a cause of action for a breach
of a representation or warranty unless the damage to such party on account of
such breach (individually or when combined with damages from other breaches)
equals or exceeds $25,000. Neither party shall have any liability after Closing
for the breach of a representation or warranty hereunder of which the other
party hereto had knowledge as of Closing. Notwithstanding any other provision of
this Agreement, any agreement contemplated by this Agreement, or any rights
which Purchaser might otherwise have at law, equity, or by statute, whether
based on contract or some other claim, Purchaser agrees that any liability of
Seller to Purchaser will be limited to FOUR HUNDRED THOUSAND AND 00/100 DOLLARS
($400,000.00) (the “Seller Liability Cap”). Notwithstanding anything to the
contrary contained in this Agreement, the following shall not be counted toward
or subject to the Seller Liability Cap: (a) Seller's liabilities or obligations
under Article 8 or Sections 1.2, 10.3, or 10.4 of this Agreement or (b) Seller
liability for claims brought under applicable law based on fraud.       The
provisions of this 0 shall survive the Closing. Any breach of a representation
or warranty that occurs prior to Closing shall be governed by Article 10.

ARTICLE 10
Default and Remedies

Section 10.1      Seller's Remedies. If the parties fail to consummate the
purchase of the Property due to a Purchaser default, Seller shall be entitled,
as its sole remedy, to terminate this Agreement and retain the Earnest Money as
liquidated damages and not as penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller's damages resulting
from Purchaser's default are difficult, if not impossible, to determine and the
Earnest Money is a fair estimate of those damages which has been agreed to in an
effort to cause the amount of such damages to be certain. Notwithstanding
anything in this 0, in the event of Purchaser's default or a termination of this
Agreement, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property. Nothing contained in this 0 shall serve to otherwise limit Seller’s
legal or equitable rights and remedies against Purchaser arising out of
Purchaser’s obligations under Section 3.4, 0, 0, 0 and 0 hereof. If the Closing
is consummated, Seller shall have all remedies available at law or in equity in
the event Purchaser fails to perform any obligation of Purchaser under this
Agreement.

PURCHASE AND SALE AGREEMENT – PAGE 23

 

Section 10.2      Purchaser's Remedies. If Seller fails to consummate the sale
of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Purchaser to perform hereunder, or if prior to Closing any one or more of
Seller's representations or warranties are breached in any material respect, and
such default or breach is not cured by the earlier of the third (3rd) business
day after written notice thereof from Purchaser or the Closing Date (Purchaser
hereby agreeing to give such written notice to Seller within one business day
after Purchaser first learns of any such default or breach by Seller, except no
notice or cure period shall apply if Seller fails to consummate the sale of the
Property hereunder), Purchaser shall elect, as its sole remedy, either to
(a) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing and recover the Earnest Money, (b) enforce
specific performance to consummate the sale of the Property hereunder, or
(c) waive said failure or breach and proceed to Closing without any reduction in
the Purchase Price. Notwithstanding anything herein to the contrary, in the
event that the Closing fails to occur as a result of a Seller default, Purchaser
shall be deemed to have elected to terminate this Agreement and the Earnest
Money shall be returned to Purchaser if Purchaser fails to deliver to Seller
written notice of its intent to file a claim or assert a cause of action for
specific performance against Seller on or before fifteen (15) business days
following the scheduled Closing Date or, having given such notice, fails to file
a lawsuit asserting such claim or cause of action in the county in which the
Property is located within three (3) months following the scheduled Closing
Date. Purchaser's remedies with respect to Seller defaults shall be limited to
those described in this 0 and 0 and 0 hereof; provided, however, that nothing
contained in this Section 10.2 shall serve to otherwise limit Purchaser’s legal
or equitable rights and remedies against Seller arising out of Seller’s
obligations under 0, 0 or 0 hereof. IN NO EVENT SHALL SELLER'S DIRECT OR
INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR,
EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON
CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

Section 10.3      Attorneys' Fees. In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including attorneys' fees,
incurred in connection with such claims.

Section 10.4      Other Expenses. If this Agreement is terminated due to the
default of a party, then the defaulting party shall pay any fees or charges due
to Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

Section 10.5      Net Worth Covenant. Until the expiration of the Survival
Period (or such longer period as may be applicable pursuant to the immediately
following sentence), Seller covenants that it shall maintain a tangible net
worth in an amount not less than Seller’s Liability Cap. The covenant of Seller
set forth in the immediately preceding sentence shall survive Closing until the
expiration of the Survival Period, except to the extent that a claim against
Seller is filed by Purchaser prior to the expiration of the Survival Period, in
which case such covenant shall survive until such claim is resolved.

PURCHASE AND SALE AGREEMENT – PAGE 24

 

ARTICLE 11
Disclaimers, Release and Indemnity

Section 11.1      Disclaimers By Seller. Except as expressly set forth in this
Agreement and/or in any document executed by Seller and delivered to Purchaser
at Closing, it is understood and agreed that Seller and Seller's agents or
employees have not at any time made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, with respect to the Property, including, but
not limited to, warranties, representations or guaranties as to (a) matters of
title (other than Seller's special warranty of title to be contained in the
Deed), (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of Hazardous Materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting,
(d) whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (e) drainage,
(f) soil conditions, including the existence of instability, past soil repairs,
soil additions or conditions of soil fill, or susceptibility to landslides, or
the sufficiency of any undershoring, (g) the presence of endangered species or
any environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(i) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof, (m) the
condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other similar laws,
(n) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (o) any other matter affecting the stability and
integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) the truth, accuracy or completeness of the Property
Documents, (s) tax consequences, or (t) any other matter or thing with respect
to the Property.

Section 11.2      Sale "As Is, Where Is". Purchaser acknowledges and agrees that
upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property "AS IS, WHERE IS, WITH ALL FAULTS," except to the extent
expressly provided otherwise in this Agreement and/or in any document executed
by Seller and delivered to Purchaser at Closing. Except as expressly set forth
in this Agreement and/or in any document executed by Seller and delivered to
Purchaser at Closing, Purchaser has not relied and will not rely on, and Seller
has not made and is not liable for or bound by, any express or implied
warranties, guarantees, statements, representations or information pertaining to
the Property or relating thereto

PURCHASE AND SALE AGREEMENT – PAGE 25

 

(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Seller, or any
property manager, real estate broker, agent or third party representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement and/or in any document executed
by Seller and delivered to Purchaser at Closing, it is relying solely on its own
expertise and that of Purchaser's consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same except to the extent expressly provided otherwise in this Agreement
and/or any document executed by Seller and delivered to Purchaser at Closing. By
failing to terminate this Agreement prior to the expiration of the Inspection
Period, Purchaser acknowledges that Seller has afforded Purchaser a full
opportunity to conduct such investigations of the Property as Purchaser deemed
necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement
and/or in any document executed by Seller and delivered to Purchaser at Closing.
Upon Closing, Purchaser shall assume the risk that adverse matters, including,
but not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Purchaser's inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser's residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller.

Section 11.3      Seller Released from Liability. Except as expressly set forth
in this Agreement and/or in any document executed by Seller and delivered to
Purchaser at Closing, Purchaser acknowledges that it will have the opportunity
to inspect the Property during the Inspection Period, and during such period,
observe its physical characteristics and existing conditions and the opportunity
to conduct such investigation and study on and of the Property and adjacent
areas as Purchaser deems necessary, and Purchaser hereby FOREVER RELEASES AND
DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended ("CERCLA"), the Resource Conservation and Recovery Act (42 U.S.C.
Section 9601 et seq.), as amended, and the Oil Pollution Act (33 U.S.C. Section
2701 et seq.) regarding the condition, valuation, salability or utility of the
Property, or its suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface

PURCHASE AND SALE AGREEMENT – PAGE 26

 

soil and water conditions and solid and hazardous waste and Hazardous Materials
on, under, adjacent to or otherwise affecting the Property). Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WAIVED)
any and all objections and complaints (including, but not limited to, federal,
state and local statutory and common law based actions, and any private right of
action under any federal, state or local laws, regulations or guidelines to
which the Property is or may be subject, including, but not limited to, CERCLA)
concerning the physical characteristics and any existing conditions of the
Property. Purchaser further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental
conditions on the Property and the risk that adverse physical characteristics
and conditions, including, without limitation, the presence of Hazardous
Materials or other contaminants, may not have been revealed by its
investigation.

Section 11.4      "Hazardous Materials" Defined. For purposes hereof, "Hazardous
Materials" means "Hazardous Material," "Hazardous Substance," "Pollutant or
Contaminant," and "Petroleum" and "Natural Gas Liquids," as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

Section 11.5      Indemnity. Purchaser agrees to indemnify, defend and hold
Seller harmless of and from any and all liabilities, claims, demands, and
expenses of any kind or nature which arise or accrue after Closing, which are
the direct result of the acts and omissions of Purchaser, Purchaser’s
contractors, agents, employees, licensees, guests, invitees, tenants or any
assignees or subtenants claiming by, through or under any tenants and are
related to the Property and which occur during Purchaser’s (which shall be
deemed to include any assignee of Purchaser under this Agreement) period of
ownership of the Property.      

Section 11.6      Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall be incorporated into the Deed.

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12
Miscellaneous

Section 12.1      Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
upon the following conditions: (a) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, (b) all of
the Earnest Money must have been delivered in accordance herewith, (c) the
Inspection Period shall be deemed to have ended, (d) the assignee of Purchaser
shall assume all obligations of Purchaser hereunder, but Purchaser shall remain
primarily liable for the performance of Purchaser's obligations, (e) a copy of
the fully executed written assignment and assumption agreement shall be
delivered to Seller at least five (5) days prior to Closing, and (f) the
requirements in 0 are satisfied.

PURCHASE AND SALE AGREEMENT – PAGE 27

 

Section 12.2      Headings. The article, section, subsection, paragraph and/or
other headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

Section 12.3      Invalidity and Waiver. If any portion of this Agreement is
held invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative. The failure by either party to
enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party's right to enforce against the other party
the same or any other such term or provision in the future.

Section 12.4      Governing Law. This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the law of the
state in which the Real Property is located.

Section 12.5      Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

Section 12.6      Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

Section 12.7      Time. Time is of the essence in the performance of this
Agreement.

Section 12.8      Confidentiality. Purchaser shall make no public announcement
or disclosure of any information related to this Agreement to outside brokers or
third parties, before or after the Closing, without the prior written specific
consent of Seller; provided, however, that Purchaser may do the following
without the prior written consent of Seller: (a) subject to the provisions of 0,
make disclosure of this Agreement to its Permitted Outside Parties as necessary
to perform its obligations hereunder, (b) make disclosure of this Agreement to
the United States Securities and Exchange Commission in connection with any
filing made by Purchaser pursuant to federal or state securities law or
regulations, including but not limited to a Form S-11 registration or a Rule
3-14 audit or any similar or related filing made by Purchaser, or (c) make
disclosure of this Agreement as otherwise required by law.

Section 12.9      Electronic Signatures. In order to expedite the transaction
contemplated herein, .pdf (exchanged via e-mail) signatures may be used in place
of original signatures on this Agreement. Seller and Purchaser intend to be
bound by the signatures on the pdf document, are aware that the other party will
rely on the .pdf signatures, and hereby waive any defenses to the enforcement of
the terms of this Agreement based on the form of signature.

PURCHASE AND SALE AGREEMENT – PAGE 28

 

Section 12.10      Notices. All notices required or permitted hereunder shall be
in writing and shall be served on the parties at the addresses set forth in 0.
Any such notices shall, unless otherwise provided herein, be given or served
(a) by depositing the same in the United States mail, postage paid, certified
and addressed to the party to be notified, with return receipt requested, (b) by
overnight delivery using a nationally recognized overnight courier, (c) by
personal delivery, or (d) by electronic mail addressed to the electronic mail
address set forth in 0 for the party to be notified with a confirmation copy
delivered by another method permitted under this 0. Notice given in accordance
herewith for all permitted forms of notice other than by electronic mail, shall
be effective upon the earlier to occur of actual delivery to the address of the
addressee or refusal of receipt by the addressee. Notice given by electronic
mail in accordance herewith shall be effective upon the entrance of such
electronic mail into the information processing system designated by the
recipient's electronic mail address. Except for electronic mail notices as
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. In no event shall this Agreement be altered, amended or
modified by electronic mail or electronic record. A party's address may be
changed by written notice to the other party; provided, however, that no notice
of a change of address shall be effective until actual receipt of such notice.
Notices given by counsel to the Purchaser shall be deemed given by Purchaser and
notices given by counsel to the Seller shall be deemed given by Seller.

Section 12.11      Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and agree that the normal
rule of construction - to the effect that any ambiguities are to be resolved
against the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

Section 12.12      Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is not a Saturday, Sunday, or legal holiday. Unless otherwise
provided in this Agreement, the last day of any period of time described herein
shall be deemed to end at 5:00 p.m. (Eastern).

Section 12.13      Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Agreement.

Section 12.14      No Recordation. Without the prior written consent of Seller,
there shall be no recordation of either this Agreement or any memorandum hereof,
or any affidavit pertaining hereto, and any such recordation of this Agreement
or memorandum or affidavit by Purchaser without the prior written consent of
Seller shall constitute a default hereunder by Purchaser, whereupon Seller shall
have the remedies set forth in 0 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser's obligations
pursuant to this 0 shall survive any termination of this Agreement as a
surviving obligation.

PURCHASE AND SALE AGREEMENT – PAGE 29

 

Section 12.15      Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

Section 12.16      Discharge of Obligations. The acceptance of the Deed by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing.

Section 12.17      ERISA. Under no circumstances shall Purchaser have the right
to assign this Agreement to any person or entity owned or controlled by an
employee benefit plan if Seller's sale of the Property to such person or entity
would, in the reasonable opinion of Seller's ERISA advisors or consultants,
create or otherwise cause a "prohibited transaction" under ERISA. In the event
Purchaser assigns this Agreement or transfers any ownership interest in
Purchaser, and such assignment or transfer would make the consummation of the
transaction hereunder a "prohibited transaction" under ERISA and necessitate the
termination of this Agreement then, notwithstanding any contrary provision which
may be contained herein, Seller shall have the right to terminate this
Agreement.

Section 12.18      No Third Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Purchaser only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

Section 12.19      Reporting Person. Purchaser and Seller hereby designate the
Title Company as the "reporting person" pursuant to the provisions of Section
6045(e) of the Internal Revenue Code of 1986, as amended.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

PURCHASE AND SALE AGREEMENT – PAGE 30

 

SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
TPRF/ENTERPRISE, LLC
AND
PLYMOUTH REIT INC.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

SELLER:

 

 

Date executed by Seller

______________, 2014

TPRF/ENTERPRISE, LLC,
a Delaware limited liability company
By:  Thackeray Partners, LP, a Delaware
        limited partnership, its manager
By:  Thackeray Partners GP, LLC, a Delaware
        limited liability company, its general
        partner

 

By:     /s/ Mary M. Hagen
Name: Mary M. Hagen
Title:   President

   

PURCHASER:

 

 

Date executed by Purchaser

_____________, 2014

PLYMOUTH INDUSTRIAL REIT INC.,
a Maryland corporation

 

By:      /s/ Pendleton P. White, Jr.
Name: Pendleton P. White, Jr.
Title:   President

PURCHASE AND SALE AGREEMENT – PAGE 31

 

JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall hold the Earnest Money required to be deposited under this Agreement and
the interest earned thereto, in escrow, and shall disburse the Earnest Money,
and the interest earned thereon, pursuant to the provisions of this Agreement.

 

 

Date executed by Escrow Agent

________________________

Commonwealth Land Title Insurance Company

By:_________________________________

Name:_______________________________

Title:________________________________

 

 

PURCHASE AND SALE AGREEMENT – PAGE 32

 

LIST OF EXHIBITS

A - Legal Description of Real Property B - Limited Warranty Deed C - Bill of
Sale, Assignment and Assumption of Leases and Contracts D - FIRPTA Certificate E
- Notice to Tenants F - List of Tenants, Rent Roll and Leasing Costs G - Form of
Tenant Estoppel Certificate H - List of Service Contracts

 

 

PURCHASE AND SALE AGREEMENT – PAGE 33

 

EXHIBIT A

LEGAL DESCRIPTION

 

Situated in the Township of Twinsburg, County of Summit and State of Ohio, and
known as being part of Original Twinsburg Township, Lot 8, Tract 1-M and Part of
Original Twinsburg Township Lot I, Tract I, S.E., and more fully described as
follows:

 

Commencing at the intersection of the centerline of Enterprise Parkway, 60 feet
wide as shown by the dedication plat recorded in Plat Book 94, Pages 28, 29 and
30 of Summit County Records and the Easterly line of Twinsburg Township Lot I,
Tract l, S.E.;

 

Thence South 89°57'40" West along the centerline of Enterprise Parkway, as
aforesaid, 434.64 feet to a point;

 

Thence North 0·02'20" West 30.00 feet to a point on the northerly line of
Enterprise Parkway, as aforesaid, and the principal place of beginning;

 

Thence South,89°5T40" west along the northerly line of Enterprise Parkway, as
aforesaid, 195136 feet to an angle point;

 

Thence continuing along the Northerly line of Enterprise Parkway, as aforesaid,
North 89°13 '30" West 349,07 feet to a point at the Southeasterly comer of land
conveyed to DHD, Inc., by deed recorded in Volume 5658, Page 482 of Summit
County Records;

 

Thence North 0°46'30" East along the Easterly line of land so conveyed to DHD,
Inc., 500.00 feel to the Northeast comer thereof;

 

Thence North 89°13'30" West along the Northerly line of land so conveyed to DHD,
Inc., 175.00 feet to the Northwest comer thereof;

 

Thence North 0°46'30" East, 521.71 feet to a point on the Southerly line of
land, conveyed to Cotter Enterprise, Inc., by deed recorded on November I9, I974
in Summit County Records;

 

Thence Easterly along the Southerly line of land so conveyed to Cotter
Enterprise, Inc., and along the Southerly line of land conveyed to the County of
Summit by deed recorded on September 14,1973, in Summit County Records, South
89°13'30" East 704.51 feet to a point;

 

Thence South 0°02'20" East 1,019.04 feet to a point and the principal place of
beginning.

 

TOGETHER WITH the easement rights record in Volume OR 496, Page 553, of Summit
County Records.

 

Exhibit A, Legal Description     A-1

 

EXHIBIT B

FORM OF LIMITED WARRANTY DEED

 

 

This instrument was prepared by:

__________________________
__________________________
__________________________
__________________________



 

LIMITED WARRANTY DEED

 

____________________, a ______________ ("Grantor"), whose address is
____________________________________, for and in consideration of the sum of
$10.00 and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, does GRANT, BARGAIN, SELL, and CONVEY with
limited warranty covenants to ______________________, a _________________
("Grantee"), whose address is _______________________, the tract or parcel of
land in Summit County, Ohio, described in Exhibit A, and all the estate, right,
title and interest of the said Grantor in and to said premises (such land and
interests are hereinafter collectively referred to as the "Property"); to have
and to hold the same, with all the privileges and appurtenances thereunto
belonging, to said Grantee, its successors and assigns forever. And the said
Grantor does hereby covenant and warrant that the title so conveyed is clear,
free and unencumbered, for the time Grantor held title to said premises, subject
to all easements, restrictions, reservations and covenants now of record and
further subject to all matters that a current, accurate survey of the Property
would show, together with the matters described in Exhibit B attached hereto and
incorporated herein by this reference, to the extent the same are validly
existing and applicable to the Property.

This is a Limited Warranty Deed pursuant to Ohio Revised Code Sections 5302.07
and 5302.08.

Prior Instrument References:        Book ________, Page ___.

Auditor's Tax Parcel Numbers:      _____________________

Exhibit B, Limited Warranty Deed     B-1

 

 

 

EXECUTED as of _____________________, 20___.

 

____________________________________

 

By:_________________________________

Name:_______________________________

Title:________________________________

 

STATE OF TEXAS §   § COUNTY  OF  ____________ §

 

This instrument was acknowledged before me on _____________, 20___, by
______________, _________________ of _____________, a __________________, on
behalf of said __________________.

 

____________________________________

Notary Public, State of Texas

 

Exhibit B, Limited Warranty Deed     B-2

 

EXHIBIT A

[Description of the Property]

Exhibit B, Limited Warranty Deed     B-3

 

EXHIBIT B

[Permitted Exceptions]

 

Exhibit B, Limited Warranty Deed     B-4

 

EXHIBIT C

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

(1755 Enterprise Parkway, Twinsburg, Ohio)

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION is made as of the _____ day of
__________________, ______, by and between ___________________________, a
_______________________ ("Assignor"), and _________________________, a
_________________________ ("Assignee").

W I T N E S S E T H:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1.      Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

(a)      All right, title and interest of Assignor in and to all tangible
personal property ("Personalty") set forth in the inventory on Exhibit A
attached hereto and made a part hereof, and located on, and used in connection
with the management, maintenance or operation of that certain land and
improvements located in the County of Summit, State of Ohio, as more
particularly described in Exhibit B attached hereto and made a part hereof
("Real Property").

(b)      All right, title and interest of Assignor in and to those certain
leases, licenses and other agreements described on Exhibit C attached hereto and
made a part hereof (the "Tenant Leases"), relating to the leasing, licensing
and/or use of space in the Real Property and all of the rights, interests,
benefits and privileges of the lessor and/or licensor thereunder, and to the
extent Assignee has not received a credit therefor under the Purchase Agreement
(as defined below), all prepaid rents and security and other deposits held by
Assignor under the Tenant Leases and not credited or returned to tenants, but
subject to all terms, conditions, reservations and limitations set forth in the
Tenant Leases.

(c)      To the extent assignable, all right, title and interest of Assignor in
and to those certain contracts set forth on Exhibit D attached hereto and made a
part hereof, and all warranties, guaranties, indemnities and claims (including,
without limitation, for workmanship, materials and performance) and which exist
or may hereafter exist against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating thereto (collectively, the
"Contracts").

2.      This Bill of Sale, Assignment and Assumption is given pursuant to that
certain Purchase and Sale Agreement (as amended, the "Purchase Agreement") dated
as of _______ __, 2014, between Assignor and Assignee, providing for, among
other things, the conveyance of the Personalty, the Tenant Leases and the
Contracts.

 

Exhibit C, Bill of Sale, Assignment and Assumption   C-1

 

3.      As set forth in Article 11 of the Purchase Agreement, which is hereby
incorporated by reference as if herein set out in full and except as set forth
herein, the property conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE,
EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, IT
BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES
WHATSOEVER CONTAINED IN OR CREATED BY THE OHIO UNIFORM COMMERCIAL CODE.

4.      Assignee hereby accepts the assignment of the Personalty, the Tenant
Leases and the Contracts and agrees to assume and discharge, in accordance with
the terms thereof, all of the obligations thereunder from and after the date
hereof. Additionally, but without limiting the generality of the foregoing,
Assignee agrees to assume and discharge all leasing commissions, costs for
tenant improvements, legal fees and other costs and expenses incurred with
respect to Leases and Lease renewals and extensions subsequent to the Effective
Date of the Agreement.

5.      Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys' fees) arising out of or
relating to Assignee's failure to perform any of the foregoing obligations
arising from and accruing on or after the date hereof.

6.      Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys' fees) arising out of or
relating to Assignor's failure to perform any of the obligations of Assignor
under the Tenant Leases or Contracts, to the extent accruing prior to the date
hereof.

7.      This Bill of Sale, Assignment and Assumption may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

Exhibit C, Bill of Sale, Assignment and Assumption   C-2

 

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale,
Assignment and Assumption as of the date first above written.

 

ASSIGNOR:

________________________________, a _______________

 

By:_________________________________

Name:_______________________________

Title:________________________________

     

ASSIGNEE:

________________________________, a _______________

 

By:_________________________________

Name:_______________________________

Title:________________________________

 

Exhibit A Personalty Exhibit B Real Property Exhibit C Tenant Leases Exhibit D
Contracts

 

 

Exhibit C, Bill of Sale, Assignment and Assumption   C-3

 

EXHIBIT D

FIRPTA CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _____________ ("Transferee") that withholding of tax is not required
upon the disposition of a U.S. real property interest by _______________________
("Transferor"), the undersigned, in their capacity as _____________ of
_____________, but not individually, hereby certifies to Transferee the
following on behalf of Transferor:

1.      Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

2.      Transferor is not a disregarded entity as defined in Section 1.1445
2(b)(2)(iii);

3.      Transferor's U.S. employer identification number is ___________; and

4.      Transferor's office address is ___________________________.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of __________, 20___.

 

________________________________, a _______________

 

By:_________________________________

Name:_______________________________

Title:________________________________

 

 

Exhibit D, FIRPTA Certificate                       D-1

 

 

STATE OF _____________ §   § COUNTY  OF  ____________ §

 

This instrument was acknowledged before me on _____________, 201__, by
______________, _________________ of _____________, a __________________, on
behalf of said __________________.

 

____________________________________
Notary Public, State of _________

 

SWORN TO AND SUBSCRIBED BEFORE ME by ______________________ on
___________________________, 201____.

 

____________________________________
Notary Public, State of _________

 

Exhibit D, FIRPTA Certificate                       D-2

 

EXHIBIT E

NOTICE TO TENANTS

_____________________, ________

___________________________

___________________________

___________________________

___________________________

Dear Tenant:

You are hereby notified that _________________________ ("Seller"), the current
owner of [Property] in [City, State] (the "Property") and the current owner of
the landlord's interest in your lease in the Property, has sold the Property to
[Purchaser] ("New Owner"), as of the above date. In connection with such sale,
Seller has assigned and transferred its interest in your lease and your security
deposit thereunder in the amount of $____________ (the "Security Deposit") to
New Owner, and New Owner has assumed and agreed to perform all of the landlord's
obligations under your lease (including any obligations set forth in your lease
or under applicable law to repay or account for the Security Deposit) from and
after such date. New Owner acknowledges that New Owner has received and is
responsible for the Security Deposit.

Accordingly, (a) all your obligations under the lease from and after the date
hereof, including your obligation to pay rent, shall be performable to and for
the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease, including any obligations
thereunder or under applicable law to repay or account for the Security Deposit,
shall be the binding obligation of New Owner and its successors and assigns.
Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease is:

___________________________

___________________________

___________________________

___________________________

___________________________

 

Very truly yours,

SELLER:

________________________________, a _______________

 

By:_________________________________

Name:_______________________________

Title:________________________________

 

 

Exhibit E, Notice to Tenants                E-1

 

 

 

NEW OWNER:

____________________________________

 

By:_________________________________

Name:_______________________________

Title:________________________________

 

 

 

 

Exhibit E, Notice to Tenants                E-2

 

EXHIBIT F

List of Tenants

 

 

1. Curbell Plastics

2. ICM Distributing Company

3. Technoform Glass Insulation

4. Royal Chemical Company

5. PVS-Nolwood Chemicals, Inc.

6. Universal Screen Arts, Inc.

 

 

Leasing Costs

All Leasing Costs payable with respect to any option to renew or option to
expand that has not been exercised prior to the Effective Date, including any
leasing commission in connection with a renewal option or expansion under the
Lease with Curbell Plastics to the extent any such leasing commission is owed to
a broker for such renewal or expansion under the Lease as a result of such
broker being actively involved in the negotiations therefor, as reasonably
determined by Purchaser.

 

 

Exhibit F, List of Tenants              F-1

 

 

Rent Roll

 [rentroll.jpg]

 

1755 Enterprise Parkway

Tenant Security Deposit and Prepaid Rent Summary

July 25, 2014

 

Tenant Security
Deposit Prepaid Rent -
as of 7/25/14 Curbell Plastics 10,193.67 - ICM Distributing Company 12,419.21 -
Technoform Glass Insulation 15,651.00 - Royal Chemical Company - - Total
38,263.88 -

 

Exhibit F, List of Tenants              F-2

 

EXHIBIT G

FORM OF TENANT ESTOPPEL CERTIFICATE

 

TO: ___________________________   ___________________________  
___________________________

 

________________________________________ ("Tenant") hereby warrants and
represents to and agrees with _____________________________ ("Purchaser") and to
_______________________________ ("Lender") as follows, with the understanding
that Purchaser is relying on such warranties, representations and agreements as
an inducement to purchase the property which is described in the lease:

1.      Tenant is the tenant under that certain lease (as amended to date, the
"Lease") dated ____________________ between ______________________________ as
landlord ("Landlord") and Tenant, covering _____ square feet of leasable area
(the "Leased Premises") in the building (the "Building") located on the property
(the "Property").

2.      Attached hereto as Exhibit A is a true, correct and complete copy of the
Lease, including all amendments or modifications thereto, if any.

3.      The Lease has not been amended or modified, except as reflected in
Exhibit A, and is in full force and effect as originally executed.

4.      To the best of Tenant’s knowledge, there is no event of default nor any
fact or circumstance that, with the giving of notice or the passage of time or
both, would constitute an event of default under the Lease by Landlord or
Tenant.

5.      The minimum rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; additional
rent currently payable under the Lease is in the amount of $___________ per
month which has been paid through ___________, 2014; and except for the current
month, no rent has been paid in advance.

6.      The amount of the security deposit, if any, is $____________________.

7.      Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

8.      The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

 

Exhibit G, Form of Tenant Estoppel Certificate        G-1

 

9.      The term of the Lease commenced on _____________, ____, and the current
term is scheduled to expire on _____________, 20__. Except as set forth in the
Lease, the Tenant does not have (i) a right to renew the Lease, or (ii) any
option to expand the Leased Premises. Tenant has no right or option to purchase
any part of the Leased Premises or the Property.

10.      No actions, whether voluntary or otherwise, are pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

11.      The address of Tenant for receipt of notices is as set forth in the
Lease.

12.      Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

13.      The person signing this letter on behalf of Tenant is a duly authorized
representative of Tenant.

14.      All exhibits attached hereto are by this reference incorporated fully
herein and are true, correct, and complete. The term "this Certificate" shall be
considered to include all such exhibits.

15.      This Certificate shall inure to the benefit of Landlord, Purchaser and
Lender and their respective successors and assigns, and shall be binding upon
Tenant and Tenant's heirs, legal representatives, successors and assigns. This
Certificate shall not be deemed to alter or modify any of the terms and
conditions of the Lease except to the extent specifically set forth herein.

16.      All guarantors of the Lease are identified below:

_________________________________________________________________________

 

EXECUTED this ________ day of __________________, ________.

 

TENANT:

____________________________________

 

By:_________________________________

Name:_______________________________

Title:________________________________

 

 

Exhibit A to Tenant Estoppel Certificate

[Lease Agreement and Amendments Thereto, If Any]

 

Exhibit G, Form of Tenant Estoppel Certificate        G-2

 

EXHIBIT H

List of Service Contracts

 

 [service-contracts.jpg]

 

Exhibit H, List of Service Contracts            H-1

 

